 


109 HR 1740 IH: Ginseng Harvest Labeling Act of 2005 
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1740 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Obey introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require labeling of raw agricultural forms of ginseng, including the country of harvest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ginseng Harvest Labeling Act of 2005 . 
2.Disclosure of country of harvestThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following: 
 
EGinseng 
291.Disclosure of country of harvest 
(a)Definition of ginsengIn this section, the term ginseng means an herb or herbal ingredient that— 
(1)is derived from a plant classified within the genus Panax; and 
(2)is offered for sale as a raw agricultural commodity in any form intended to be used in or as a food or dietary supplement under the name of ginseng. 
(b)Disclosure 
(1)In generalA person that offers ginseng for sale as a raw agricultural commodity shall disclose to potential purchasers the country of harvest of the ginseng. 
(2)ImportationA person that imports ginseng into the United States shall disclose the country of harvest of the ginseng at the point of entry of the United States, in accordance with section 304 of the Tariff Act of 1930 (19 U.S.C. 1304). 
(c)Manner of disclosure 
(1)In generalThe disclosure required by subsection (b) shall be provided to potential purchasers by means of a label, stamp, mark, placard, or other clear and visible sign on the ginseng or on the package, display, holding unit, or bin containing the ginseng. 
(2)RetailersA retailer of ginseng shall— 
(A)retain disclosure provided under subsection (b); and 
(B)provide disclosure to a retail purchaser of the raw agricultural commodity. 
(3)RegulationsThe Secretary of Agriculture shall by regulation prescribe with specificity the manner in which disclosure shall be made in transactions at wholesale or retail (including transactions by mail, telephone, or Internet or in retail stores). 
(d)Failure to discloseThe Secretary of Agriculture may impose on a person that fails to comply with subsection (b) a civil penalty of not more than— 
(1)$1,000 for the first day on which the failure to disclose occurs; and 
(2)$250 for each day on which the failure to disclose continues.. 
3.Effective dateThis Act and the amendments made by this Act take effect on the date that is 180 days after the date of enactment of this Act. 
 
